212 S.W.3d 164 (2006)
Timothy OLIVER, Appellant,
v.
DIVISION OF YOUTH SERVICES; Defendant
Division of Employment Security, Respondent.
No. WD 66507.
Missouri Court of Appeals, Western District.
December 5, 2006.
Motion for Rehearing and/or Transfer Denied January 30, 2007.
Timothy Oliver, Mesquite, TX, pro se.
Larry R. Ruhmann, Jefferson City, MO, for Respondent, Division of Employment.
Nicole L. Loethen, Jefferson City, MO, for Respondent, Division of Youth Serv.
Before: ROBERT G. ULRICH, P.J., HAROLD L. LOWENSTEIN, and JAMES M. SMART, JR., JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 30, 2007.

ORDER
PER CURIAM.
Timothy Oliver appeals the decision of the Labor and Industrial Relations Commission wherein the Commission determined that he failed to timely initiate the administrative appellate process for review of the decision of the Division of Employment Security, which denied him benefits, as required by section 288.070.4 RSMo. The Division determined that, as an employee of the State of Missouri, he had been discharged from employment for failing to pay State of Missouri taxes, a condition of employment.
The decision of the Commission declaring that Mr. Oliver failed to timely file his application for review is affirmed. Rule 84.16(b).